EXHIBIT 10.2

 

TERMINATION AGREEMENT

 

TERMINATION AGREEMENT, dated January 31, 2013, by and among GAVILON, LLC, a
Delaware limited liability company (“Gavilon”), HERON LAKE BIOENERGY, LLC, a
Minnesota limited liability company (“HLBE”), and LAKEFIELD FARMERS, LLC, a
Minnesota limited liability company (“Lakefield”).

 

RECITALS:

 

(a)                                 Gavilon, HLBE and Lakefield are parties to a
certain Corn Storage Agreement dated September 1, 2011 (the “Storage
Agreement”), that utilizes Lakefield’s grain elevators in Lakefield and Wilder,
Minnesota (the “Elevators”).

 

(b)                                 Lakefield has agreed to sell the assets
comprising the Elevators (the “Elevator Sale”) to FCA Co-op.

 

(c)                                  The parties desire to terminate the Storage
Agreement in connection with the Elevator Sale, on the terms and conditions
described below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual agreements and undertakings
herein set out, the parties hereby agree as follows:

 

1.                                      Termination of Agreement.  Effective as
of the closing of the Elevator Sale (the “Closing”), the Storage Agreement shall
be fully and finally terminated. The Closing is anticipated to occur on or about
January 31, 2013.  The parties shall have no further liability or obligations
thereunder, other than the demurrage and indemnification obligations (which, if
any, shall survive in accordance with their terms).  Gavilon hereby confirms
that, upon Closing, all of Gavilon’s corn located at the Elevators shall be sold
to, and Gavilon’s rights and obligations to all Contracts will be assigned to
and assumed by, FCA Co-Op.  The term “Contracts” means all grain purchase
contracts to which Gavilon is a party in connection with the Elevators as of
Closing.

 

2.                                      Representations and Warranties. 
Gavilon, HLBE and Lakefield each hereby represent and warrant to and with each
other as follows:

 

2.1                               They enter into this Settlement and
Termination Agreement freely and voluntarily, and they are not under any
economic duress or undue influence.

 

2.2                               They enter into this Settlement and
Termination Agreement based upon their own knowledge of the facts and
circumstances and not upon any representations made by the released parties or
their representatives which are not contained in this written Agreement.

 

2.3                               They are represented by counsel of their
choice, who has consulted with them concerning the legal effect of this
Settlement and Termination Agreement, and they understand the consequences of
this Settlement and Termination Agreement and the transactions contemplated by
it.

 

--------------------------------------------------------------------------------


 

2.4                               They have the legal capacity to enter into
this Settlement and Termination Agreement, and this Settlement and Termination
Agreement is binding and enforceable on them in accordance with its terms.

 

3.                                      Miscellaneous.  The following
miscellaneous provisions shall apply to this Agreement.

 

3.1                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be regarded as an original and
all of which shall constitute one and the same original.

 

3.2                               Entire Agreement.  This Agreement constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral and written,
among the parties hereto with respect to the subject matter hereof.

 

3.3                               Applicable Law.  This Agreement and the legal
relations among the parties hereto shall be governed by and construed in
accordance with the laws of the State of Nebraska applicable to contracts made
and performed in Nebraska.  All disputes arising out of this Agreement shall be
resolved exclusively by state or federal courts located in Omaha, Nebraska, and
the parties waive any objection to the bringing of an action in any such court.

 

3.4                               Binding Effect, Benefits.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors and assigns; nothing in this Agreement, express or
implied, is intended to confer on any person other than the parties hereto or
their respective heirs, successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

3.5                               Assignability.  Neither this Agreement nor any
of the parties’ rights hereunder shall be assignable by any party hereto without
the prior written consent of the other party hereto.

 

3.6                               Construction.  The language in all parts of
this Agreement shall in all cases be construed as a whole according to its fair
meaning, strictly neither for nor against any party hereto, it being agreed that
representatives of each party have participated in the preparation hereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed on the date first above written.

 

GAVILON, LLC, a Delaware limited liability company

 

LAKEFIELD FARMERS ELEVATOR, LLC, a Minnesota limited liability company

 

 

 

 

 

 

By:

/s/ Gregg S. Konsor

 

By:

/s/ Robert J. Ferguson

Its:

Vice President

 

Its:

General Manager

 

 

 

 

 

 

 

 

HERON LAKE BIOENERGY, LLC, a Minnesota limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

Its:

CEO

 

 

LENDER’S CONSENT

 

The undersigned hereby consents to the execution of the foregoing Termination
Agreement and the performance by the respective parties of the actions described
therein.

 

 

AGSTAR FINANCIAL SERVICES, PCA

 

 

 

 

 

By:

/s/ Mark Schmidt

 

Title:

Vice President

 

Date:

January 31, 2013

 

3

--------------------------------------------------------------------------------